Cole, J.
(dissenting). — The Chief Justice has stated, with conciseness and perspicuity, the conclusions of each member of the court, and. yet I feel that the importance of the question demands that I shall state more fully my views. At the common law, the personal property of the wife vested by the marriage in the husband. But our statute (§ 2499) has abrogated that rule, and declares that the personal prop’erty of the wife does not vest at once in the husband. This statute has completely changed the common-law rule. But it has also provided that, under certain circumstances, this property of the wife may be taken to pay the debts of the husband. If the creditor of the husband would take the wife’s property to pay the husband’s debts, the creditor must show such facts as under the statute entitles him to it. It is her property under the statute, and in equity the creditor has no right to it, but must bring himself within the statute in order to entitle himself to take her property to satisfy the husband ’s debts.
In my view, section 2502, which requires the wife to file file for record a notice of her ownership with the recorder of deeds, is to be construed just like every other registration law; that is, as affording constructive notice of her ownership ; and that, like the rule of law as applied to all other recording acts, actual notice of her ownership is as good and effective in protecting the wife’s rights as the con*401structive notice arising from recording the evidence of her ownership. In other words, the object of the statute in requiring the record of her ownership,-is to give notice to the creditors, and if they have actual notice otherwise, the whole object of the statute is accomplished and the rights of creditors thus notified as fully protected. ' So that' the last clause of section 2502, instead of being a special exception made by force of the statute, is only declarative of what the law was before it was enacted, and just what the courts would have enforced without the clause being added.
In my view, also, Eobb, the assignee of the note, years after its maturity, stands in no better position than would De Tar, his assignor. That it is not in the power of a ' creditor to change or affect the rights of the debtor or third persons without their knowledge or consent. Suppose Eobb was asserting a claim to the homestead of Myers and wife, and in support of his claim showed that the homestead was acquired after the debt was contracted to De Tar ; could his claim be defeate.d by showing that the homestead was acquired before he became the owner of the note? Certainly not, and so we have held. Now, I hold that the same rule applies in this case; and that, as between the debtor and his orignal creditor, or any assignee thereof, the debt was “ contracted ” at the time the obligation was incurred, and not that the debt was “ contracted,” anew at the dates of the several successive transfers thereof. "We have held that, to protect a creditor and enable him to take the homestead under section, 2281, making it liable for debts contracted prior to its purchase, the debt shall be deemed to have been contracted at the date the indebtedness was created. But, my brothers also now hold, to protect ‘the same creditor, and enable him to take the wife’s property to pay the husband’s liability, that the debt shall in such case be *402deemed to have been contracted at the time the indebtedness was assigned. Tims the rule is changed in order to protect creditors, without, as I.tliiuk, any authority of law or any rule in equity requiring or justifying such change.
I think the judgment of the General Term should be affirmed.